Citation Nr: 1142246	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for unspecified benign neoplasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from January 1991 to April 1991, with additional years of service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for unspecified benign neoplasms and her request to reopen the claim of entitlement to service connection for hepatitis C.

For the reasons explained below, the issue of entitlement to service connection for hepatitis C is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for hepatitis C was denied in a June 2003 rating decision; an appeal of the decision was not perfected and the decision is final.

2.  Evidence received since the June 2003 rating decision regarding the claim for service connection for hepatitis C relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The record does not contain evidence of a current diagnosis or treatment related to the claimed unspecified benign neoplasms.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for establishing service connection for unspecified benign neoplasms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New & Material Evidence to Reopen Hepatitis C

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for hepatitis C.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

Petition to Reopen Previously Denied Claims

The Veteran's claim of entitlement to service connection for hepatitis C was denied by way of a June 2003 rating decision.  The Veteran submitted a notice of disagreement (NOD) in July 2003, after which the August 2004 Statement of the Case (SOC) was issued.  The Veteran, however, did not perfect the appeal with a filing that rose to the level of a substantive appeal.  Because the appeal was not perfected, the June 2003 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  Therefore, new and material evidence is required to reopen the claim. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating 
a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Service connection for hepatitis C was denied by the RO in June 2003, because the evidence did not establish that the condition occurred in or was caused by service.  The rating decision noted that the Veteran was a bedside nurse until 1984 and that she had alleged occupational blood exposure.  

The evidence considered at the time of the June 2003 rating decision included service treatment records dating between 1987 and 1997, and VA outpatient treatment records dating from 1993 to 2000.  These records show positive findings for hepatitis C in January 1999.  There is no evidence of findings related to hepatitis C in the service treatment records.

The evidence received since the June 2003 rating decision includes the Veteran's VA and private outpatient treatment reports dated through January 2006, and her statements.  

Of particular importance within the records received by VA since the June 2003 rating decision is the May 2008 Veteran statement on her VA Form 9.  She documented her personal recollection of having a vaccination with an air inoculation gun, and she recalled that there was blood on the gun that administered the vaccination to her arm.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

In light of the above, the Board finds the evidence is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the notion that the Veteran was, in fact, exposed to blood in service, which was the basis for the prior denial.  As new and material evidence has been received, the claim for service connection for Hepatitis C is reopened.  The underlying service connection issue, however, is discussed in the remand, below.


II.  Service Connection for Unspecified Benign Neoplasms

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a March 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A second March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  This service connection claim was last adjudicated in April 2009.  Thus, VA's duty to notify the Veteran with regard to her service connection claim is met in this case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and her lay statements.  The Board notes that the Veteran has not been afforded a VA examination with regard to this claim.  The Board, however, finds that no such examination is required in this case. As discussed in the decision below, the Board finds that there is no competent and credible evidence of current disability related to the claimed unspecified benign neoplasms.  Consequently, VA is under no duty to afford the Veteran a VA examination. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. 
See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran is seeking to establish service connection for unspecified benign neoplasms.  A review of her service treatment records reveals that in November 1995, she underwent a mammogram and bilateral breast sonogram, which yielded a finding of bilateral benign appearing masses.  There is no indication elsewhere in the service records that these benign masses developed into any clinical pathology.

Since service, the record is devoid of evidence related to any benign neoplasms on any part of the Veteran's body.  Her March 2006 claim, submitted by her representative, simply indicates that she seeks service connection for "neoplasm" and for "benign neoplasms X2."  There is no specificity in this claim document as to the disability claimed.  In her April 2007 notice of disagreement, also submitted by her representative, she simply stated disagreement with the decision on the issue of neoplasm.  No further elaboration was provided.  In her May 2008 Substantive Appeal, the Veteran again reported her basis for which she felt service connection was warranted, but she again failed to describe the disability claimed with any specificity.  She simply stated that the felt her exposure to chemicals and radiation from radars during her tour at King Khalid Military City (KKMC) caused the development of neoplasms.

The Board has reviewed the entire claims folder, including all post-service outpatient records.  The record does show that the Veteran was noted as having a renal cyst, as well as nodules on her thyroid.  She filed separate service connection claims for both, and both claims were denied.  See June 2003 rating decision.  There is simply no additional medical evidence in the record showing signs or symptoms or documented treatment for anything noted as "benign neoplasms."  The Veteran's medical history is notably complex, but it is without treatment or even mention of the disorder claimed.  There was a one-time notation of benign masses on the Veteran's bilateral breasts in a November 1995 service treatment record, but nothing in the more than fifteen years since.  Thus, at no time during the course of this appeal does the evidence show that a benign neoplasm exists.  Accordingly, there is no basis to find that a current disability exists in this case.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the clinical records fail to show that the Veteran has a current diagnosis related to the claimed unspecified benign neoplasms.  Thus, service connection must be denied. 

The Board does recognize that the Veteran has confirmed service in the Southwest Theater of Operations during the Persian Gulf War, such that the parameters of 38 U.S.C.A. § 3.317 are for consideration, but in this case, without any current symptoms noted in the clinical files, there is no basis for application of the § 3.317 standard.  The Board also observes that service connection for an undiagnosed illness was previously denied by way of the June 2003 rating decision, and not appealed.

To the extent that the Veteran herself believes that she has a current disability noted as benign neoplasm, the Board recognizes her history as a nurse, and thus recognizes her competence in medical matters.  Nonetheless, the clinical records remain devoid of notation of treatment for the claimed symptoms, and the Veteran herself has submitted no statements to describe with particularity any disability present.  Thus, despite her having a certain level of competence in medical matters, there remain no findings of current disability present in the claims folder.  Accordingly, service connection is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened, and to this extent only the appeal is granted.

Service connection for unspecified benign neoplasms is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for hepatitis C on the merits.

A review of the clinical records reveals a clear diagnosis of active hepatitis C, with resultant liver problems.  The question remains as to the etiology of this hepatitis C.  The Veteran has not been afforded a thorough VA examination to assess the nexus question.  During the course of the claim, the Veteran has noted that she recalls seeing blood on an air inoculation gun used to administer vaccines on her during service.  She is also confirmed to have been a nurse during her tour in the Southwest Asia Theater of Operations, and she has reported handling soldiers and POW's during that time.  See September 1999 VA psychosocial evaluation.  Also noted in the service treatment records are the Veteran's in-service reports that she had an episode of Hepatitis, once noted as Hepatitis A, prior to service in 1970-1972, with no sequela.  

In light of the above, a remand for a VA examination is warranted to assess the possible relationship between the Veteran's currently diagnosed Hepatitis C and her active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also, a review of the record reveals that the most recent VA outpatient records from the New York VA Medical Center are dated in January 2006.  On remand, ongoing medical records since January 2006 should also be obtained.  38 U.S.C.A. 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in New York, New York, dating since January 2006.

2.  Schedule the Veteran for a VA liver, gall bladder and pancreas examination by a physician to determine the nature of the Veteran's current Hepatitis C disability and to obtain an opinion as to its possible relationship to her active service, including her in-service work as a nurse and her claimed vaccinations by air gun during service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should answer the following question:  

Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current Hepatitis C disability, including its residuals, initially manifested during the Veteran's period of active service or was caused by service to include exposure during her work as a nurse, and/or exposure via air inoculation gun?  In rendering the opinion, the examiner should discuss the significance of the notation in the record of 1970 (pre-service) Hepatitis A treatment with no sequela reported and her pre-service work as a clinic nurse until 1984.  Please provide the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


